 In the Matter of SNYDER MINING COMPANYandUNITEDSTEELWORKERSOF AMERICA, AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANI-ZATIONSCase No. 0-2313-Decided September 16,13.EJurisdiction:mining industry.Settlement:stipulation providing for compliancewith the Act.Remedial Qrders:entered on stipulation.Mr. T. Lowry WhittakerandMr. Robert R. Rissman,for the Board.Gillette, Nye, HariescCMontague,byMr. K. W. Montague,of Du-luth,Minn,, for the respondent.Mr.. Androy Coldiroyand Mr.John J. Brownlee,of Chicago, Ill.,for the C. I. O.Mr. Louis Brannen,of Eveleth, Minn.,Mr. John Kostelic,of Chis-holm,Minn.,andMr.Leonard Aho,of Hibbing, Minn., for the Inde-pendent.Mr. MozartG. Ratner,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Steel-workers of America, affiliated with the Congress of Industrial Organi-zations, herein called the C. I. O., the National Labor Relations Board,herein called the Board, by the Acting Regional Director for theEighteenth Region (Minneapolis, Minnesota), issued its complaintdated August 6, 1942, against Snyder Mining Company, Chisholm,Hibbing, and Eveleth, Minnesota, herein called the respondent, alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices^affectin.commerce'within the meanin*-of Section 8 (1)band (2) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint,accompanied by notice of hearing, were duly served upon the respond-ent, the C. LO., and the Arrowhead Independent Labor Union, herein.called the Independent:44 N. L R. B, No. 2.32 SNYDER MINING COMPANY * ':^.33,substance that the respondent (1) on and after July,5, 1935, continuedto maintain a company-dominated, labor organization called the Plan,at the Shenango Mine and Webb Mine, and on or about March 1937suggested to its employees at the Virginia Mine the adoption *of acompany-dominated plan of employee representation; (2) suggestedto its employees at said mines the formation of Arrowhead Independ-ent Labor Union as the successor labor organization to the Plan, andfostered the formation of and dominated and interfered with, andcontributed financial and other support to the Independent; (3) byand through various supervisory employees advised, exhorted, andwarned its employees to become members of the Plan and/or its suc-cessor, the -Independent; (4) permitted officers, repreEentatives andmembers of the Plan, or its successor, the Independent, to organize,promote and otherwise foster the interests of the Independent althoughrefusing to permit the same privileges to the C. 1 0 , and (5) bythe foregoing acts and other specified acts and conduct interfered,restrained, and coerced its employees in the right- guaranteed inSection7 of the Act.On August 17 respondent filed an answer to the complaint admit-ting certain allegations thereof, but denying that it had engaged inany unfair,labor practices.Prior to the scheduled hearing, the respondent, the C..1. 0, theIndependent, and counsel for the Board entered into a stipulation insettlement of the case subject to approval by the Board. The stipula-tion providesas follows :It being the mutual desire of all parties hereto willingly andamicably to adjust any differences that may have arisen amongthem, as presented by the issues herein, and to conclude all pro-ceedings before the National Labor Relations Board in thismatter,IT Is HEREBY STIPULATED AND AGREED by and among the SnyderMining Company,.herein after called the Respondent; United SteelWorkers ofAmerica, affiliated with the C.I.O., hereinafter^calledthe Union; Arrowhead Independent Labor Union at the ShenangoMine, hereinafter called the Shenango Independent; ArrowheadIndependent Labor Union at the Webb Mine, hereinafter calledtheWebb Independent; Arrowhead Independent Labor Unionat the Virginia Mine, hereinafter called the Virginia Independent;and T. Lowry Whittaker, attorney for the National Labor Rela-tions Board:IUpon charges and amended charges duly filed by the Union,theNationalLabor Relations Board, hereinafter called the447495-42-N of 44--3 34DECISIONSOF NATIONAL LABOR RELATIONS BOARDBoard, by its Acting Regional Director for the Eighteenth Re-gion, acting pursuant to authority granted in Section 10 (b) ofthe National Labor Relations Act, in Article IV, Section 1 of theNational Labor Relations Board Rules and Regulations,Series2; as amended,duly issued its Complaint and Notice of Hearingon August 6, 1942, against Respondent,alleging that Respondenthad engaged, and was engaging, in unfair labor practices affectingcommerce,within the meaning of Section 8(1) and(2), andSection 2(6) and(7) of the Act.IIAll parties hereto acknowledge due and timely service of theComplaint, Notice of Hearing, Order of Continuance, and ThirdAmended Charge, and expressly waive further pleadings, hearing,and the making of findingsof fact and conclusions of law by theBoard.IIIThe Snyder Mining Company is a corporation organized andexisting under and by virtue of the laws of the State of Minnesotasince January 1, 1930, and is authorized to conduct business inthe State of Minnesota.Fifty percent of the stock of the Com-pany is owned by the Shenango Furnace Company, a Pennsyl-vania corporation,and the other fifty percent of the stock isowned by the Crucible Steel Company, a New York corpora-tion.The principal office of the Respondent, is located in Duluth,Minnesota.The Respondent holds lease or fee to and operatesthree iron ore mines in St. Louis County,Minnesota,open pit andunderground ; namely, the ' Shenango Mine located in or. nearChisholm, Minnesota; the WebbMine located in or near Hibbing,Minnesota,and the Virginia Mine located in or near Eveleth,Minnesota.The Respondent also holds lease or fee to two non-operating properties known as the ' Whiteside Property 'and theSouth Tener, Property, located i in St. Louis County, Minnesota.The Respondent is engaged in the, mining,sale, and distributionHo f various grades of iron ore.The principal materials,supplies,and necessary equipment, purchased by the Respondent are coal,timber, track 'material, , inechanicai shovels,'trucks,machinery,el'ectrical'supplies,grease and oil, gasoline, and miscellaneousmachinery part's and equipment.During the calendar year 1941,the total value of these materials'purchased exceeded$100,000,and during the first six months of 1942,it exceeded$100,000.Substantially all of said materials and supplies were purchasedfrom,dealers within the State of Minnesota,but more than halfof the amount thereof originated from without the State of SNYDERMINING COMPANY35Minnesota.During the calendar year of 1941, the total valueof the iron ore produced and sold by the Respondent exceeded$500,000, all of which was sold and transported to points outsidethe State of Minnesota. Said iron ore was transported fromvarious mines of the Respondent by railroad to docks at Duluth-Superior, and loaded into vessels and shipped to Lower Lake portsin States other than Minnesota.The purchased materials weretransported to the Respondent's mines by truck and by railroad.Approximately 103 employees are employed by the Respondent atitsShenango Mine, 247 employees at its Webb Mine, and 114employees at its Virginia Mine.Approximately a total of 464employees are employed by the Respondent.IVThe Union, the Shenango Independent, the Webb Independent,and the Virginia Independent are labor organizations withinthe meaning of Section 2 (5) of the Act.VThe Respondent asserts its denial that it has committed anyunfair labor practices as alleged in the complaint.VIThis stipulation for settlement, together with, the ThirdAmended Charge, the Complaint, Notice of Hearing, Proof of'Service of the Complaint, Respondent's Motion for Extension ofTime of Hearing, Order, of Continuance, and Proof of Servicethereof; and Respondent's Answer to Complaint may be filed with.the Acting Chief Trial Examiner of the National Labor Relationsthe entire record in the case.VII',.Upon the 'entir'e' record as 'set forth in: Pa'ragraph` VI above,an'order may lei f'&th*ith entered by 'the National"Lab'or' Rela-tion's'Board Z5'roviding'as follows':Snyder Mining Company, its officers;' agents,'sizccessors andassigns shall :1.Cease and desist from :;(a) In any manner interfering with, restraining or coercing itsemployees in' the ^ exercise of their rights to,. self-organization, toform, join or assist. labor organizations, to bargain collectivelythrough ,representatives of their own. choosing, and to engage in0 36DECISIONSOF NATIONALLABOR RELATIONS BOARDconcerted activities for their mutual aid and,protection as guaran-teed in Section 7 of the National Labor Relations Act;(b) - In any mariner dominating or interfering with the adminis-tration of Arrowhead Independent Liibor Union at the SlienangoMine; Arrowhead Independent Labor Union at the Webb Mine;and Arrowhead Independent Labor Union at the Virginia Mine,or the formation or administration of any other labor organiza-tion of its employees, or contributing financial or other support toArrowhead' Independent Labor'Union at the' Slienango Mine;Arrowhead Independent Labor Union at the Webb Mine, andArrowhead Independent Labor Union at the Virginia Mille, orto any other labor organization of its employees.2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Withdraw all recognition from Arrowhead IndependentLabor Union at the Shenango Mine, Arrowhead IndependentLabor Union at the Webb Mine, and Arrowhead' IndependentLabor Union-at the Virginia Mine, as representatives of any of itsemployees for the purpose of dealing with the Respondent con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment; and completelydisestablish Arrowhead Independent Labor Union at the ShenangoMine, Arrowhead Independent.- Labor Union at the Webb Mine,and Arrowhead Independent Labor Union at the Virginia Mine,as such representatives ;-(b)Post immediately upon entry of this Order by the NationalLabor Relations Board, and maintain for a period of at least sixty(60) days from the date of posting in conspicuous places at Re-spondent's place of business, notices stating :'(1)That Respondent will not engage in conduct from whichit is ordered to cease and desist in Paragraph 1 (a) and (b) ofthis order ;(2).That Respondent will take the affirmative action set forthin Paragraph 2 (a) of this order; and(c).Notify the Regional Director for the Eighteenth Regionwithin ten days of the date of the entry of this order by the Na-tional Labor Relations Board of the steps which Respondent hastaken to comply herewith.VIII-The parties hereby consent to entry by any appropriate UnitedStates Circuit Court of Appeals upon application by the Boardthereto of a decree enforcing the order of the Board in the termsset forth above, and waive their rights to contest the entry of such SNYDER MINING-COMPANY37clecree,,ancl further waive any and all requirements of notice offiling of such application by the Board, providing that a copy ofsaid decree shall be served upon the respondent after, its entry.IxThis stipulation and agreement is subject to the approval of,theBoard and shall become effective immediately upon the grantingof such approval.The entire agreeineflt is contained within the terms of thisstipulation, and there is no verbal agreement which varies oralters the terms of this stipulation.On August 31, 1942, the Board issued its order approving the stipu-lation,making it a part of the record and pursuant to ArticleII, Sec-tion 36, of National Labor Relations Board Rules and Regulations-Series 2, as amended, transferring the proceeding to the Board for thepurpose of the entry of a decisionand order,pursuant to the provisionsof the stipulation.Upon the basis of the above stipulation and upon the entire recordin the case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Snyder Mining Company, is a Minnesota corpora-tion engaged in the mining, sale, and distribution of various gradesof iron ore.Fifty, percent of the stock of the respondent is owned bythe Shenango Corporation, ii Pennsylvania corporation, and the other50 percent of the stock is owned by the Crucible Steel Company, aNew York corporation.The respondent's principal office is locatedinDuluth, Minnesota.The respondent owns or leases and operatesthree ironoreminesin St. Louis County, Minnesota, namely, theShenango Mine located in or near Chisholm, Minnesota ; the WebbMine located in or near Hibbing, Minnesota, and the Virginia Minelocated in or rear'Eveleth, Minnesota.The respondent also holdsleasesor fee title to two non-operating properties known as the White-,side Property and the South Tener Property, located in St. LouisCounty, Minnesota.During the first 6 months of 1942 respondentpurchased supplies and equipment consisting of coal, timber, trackmaterial,mechanical shovels, trucks, machinery, electrical suppliesand miscellaneous machinery parts and equipment amounting in valueto over $100,000.Substantially all of these materials and supplieswere purchased front dealers within the State of Minnesota, but morethan half of the amount thereof originated from without the State of 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDMinnesota.During the- calendar-, year of 1941, the total value of theironore produced and sold by the respondent exceeded $500,000, allof which was sold and transported to points outside theState ofMinnesota.,We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States.ORDER'Upon the basis of the above findings of fact, the stipulation, andthe entire record in the case, and pursuant to Section 10 '(c) of theNational Labor Relations Act, the 'National Labor Relations Boardhereby orders that Snyder Mining,Company, Duluth, Minnesota, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of-their rights to self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for their mutual aid and protection as guaranteed in Sec-tion 7 of the National Labor Relations Act; .(b) In any manner dominating or interfering with the adminis-tration of Arrowhead Independent Lalior Union at the ShenangoMine; Arrowhead Independent Labor Union at the Webb Mine; andArrowhead Independent Labor Union at the Virginia Mine, or theformation or administration of any other labor organization of itsemployees, or contributing financial or other support to ArrowheadIndependent Labor Union at the Shenango Mine; Arrowhead Inde-pendent Labor Union at the Webb Mine, and Arrowhead IndependentLabor Union at the Virginia Mine, or to any other labor organizationof its employees.2.Take the following affirmative action to effectuate the policies ofthe National Labor Relations Act :(a)Withdraw all recognition from Arrowhead Independent LaborUnion at the Shenango Mine, Arrowhead Independent Labor Unionat the Webb Mine, and Arrowhead Independent Labor Union at theVirginiaMine, as representatives of any of its employees for thepurpose of dealing with the Respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment; and completely disestablish Arrowhead Inde-pendent Labor Union at the Shenango Mine, Arrowhead IndependentLabor Union at the Webb Mine, and Arrowhead Independent LaborUnion at the Virginia Mine, as such representatives;(b)Post immediately upon entry of this Order by the NationalLabor Relations Board, and maintain for a period of at least sixty SNYDER MINING COMPANY39(60) days from the date of posting in conspicuous places at Respond-ent's place of business,notices stating :(1)ThatRespondent will not engage in conduct from which it isordered to cease and desist in Paragraph 1 (a) and (b) of this order;(2)That Respondent will take the affirmative action set forth inParagraph 2 (a) of this order; and .(c)Notify the Regional Directorfor theEighteenth Region withinten days of the date of the entry of this order by the National LaborRelations Board of the steps which Respondent has taken to complyherewith.